DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed December 07, 2020 in response to the Office Action of October 6, 2020 is acknowledged and has been entered. Applicant's election without traverse of the following species is acknowledged: 
I.    A light chain variable region (VL) comprising a light chain complementarity determining region 1 (LC CDR1) of SEQ ID NO: 648, a light chain complementarity determining region 2 (LC CDR2) of SEQ ID NO: 659, and a light chain complementarity determining region 3 (LC CDR3) of SEQ ID NO: 670, (corresponding to CDRs of the light chain region of CAR22-65, listed in Table 8B) as the species of CD22 light chain binding domain, encompassed by the pending claims; and
II.    A heavy chain variable region (VH) comprising a heavy chain complementarity determining region 1 (HC CDR1) of SEQ ID NO: 498 or SEQ ID NO: 1345, a heavy chain complementarity determining region 2 (HC CDR2) of SEQ ID NO: 509 or SEQ ID NO: 1354, and a heavy chain complementarity determining region 3 (HC CDR3) of SEQ ID NO: 520 or SEQ ID NO: 1363 (corresponding to CDRs of the heavy chain region of CAR22-65, listed in Table 7B), as the species of CD22 heavy chain binding domain, encompassed by the pending claims..  
 2.	Claims 71-102 are currently under consideration.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

2.	Claims 71-100 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of co-pending Application No. 16/984,806 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

3.	Claims 71-100 of this application is patentably indistinct from claims 1-30 of Application No. 16/984,806. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 28-30 of the ‘806 application are drawn to:
28.    A method of treating a subject having a hematological cancer, comprising administering to the subject an effective number of one or more cells that express a CAR molecule, wherein the CAR molecule comprises a CD22 binding domain, a transmembrane domain, and an intracellular signaling domain, and wherein the CD22 binding domain comprises:
i.    a LC CDR1 of SEQ ID NO: 648, a LC CDR2 of SEQ ID NO: 659, and a LC CDR3 of SEQ ID NO: 670; and 
ii.    a HC CDR1 of SEQ ID NO: 498 or SEQ ID NO: 1345, a HC CDR2 of SEQ ID NO: 509 or SEQ ID NO: 1354, and a HC CDR3 of SEQ ID NO: 520 or SEQ ID NO: 1363.
29.    The method of claim 28, wherein the hematologic cancer is selected from the group consisting of acute leukemia, T-cell acute lymphoid leukemia (TALL), small lymphocytic lymphoma (SLL), acute lymphoid leukemia (ALL); chronic leukemia, chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL), non-Hodgkin lymphoma, multiple myeloma, and myeloma.
30.    The method of claim 28, wherein the hematologic cancer is B-cell acute lymphoid leukemia (BALL).
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘806 claims and treat pediatric 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.  Claims 98-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-33 of U.S. Patent No. 10,253,086 (Bitter et al. April 9, 2019, IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘086 claims are drawn to: 
26. A method of treating a subject having a hematological cancer, comprising administering to the subject an effective number of: one or more cells that express a CAR molecule that binds CD19 in combination with one or more cells that express a CAR molecule that binds CD22, wherein: (a) the CD22 CAR molecule comprises a CD22 binding domain comprising a light chain complementary determining region 1 (LC CDR1) of SEQ ID NO: 648, a light chain complementary determining region 2 (LC CDR2) of SEQ ID NO: 659, and a light chain complementary determining region 3 (LC CDR3) of SEQ ID NO: 670, and a heavy chain complementary determining region 1 (HC CDR1) of SEQ ID NO: 498 or SEQ ID NO: 1345, a heavy chain complementary determining region 2 (HC CDR2) of SEQ ID NO:509 or SEQ ID NO: 1354, and a heavy chain complementary determining region 3 (HC CDR3) of SEQ ID NO: 520 or SEQ ID NO: 1363; and (b) the CD19 CAR molecule comprises a CD19 binding domain 
    27. The method of claim 26, wherein the CD22 CAR molecule comprises a CD22 binding domain comprising: (i) a light chain variable region of SEQ ID NO: 690, or a light chain variable region with 95-99% identity to the light chain variable region of SEQ ID NO: 690; and/or (ii) a heavy chain variable region of SEQ ID NO: 680, or a heavy chain variable region with 95-99% identity to the heavy chain variable region of SEQ ID NO: 680. 
    28. The method of claim 26, wherein: (a) the CD19 CAR molecule comprises a CD19 binding domain comprising: (i) a light chain variable region and a heavy chain variable region of SEQ ID NO: 59, or an amino acid sequence with at least 95% identity thereto; or (ii) a light chain variable region and a heavy chain variable region of SEQ ID NO: 2, or an amino acid sequence with 95-99% identity thereto; and (b) the CD22 CAR molecule comprises a CD22 binding domain comprising: (i) a light chain variable region of SEQ ID NO: 690 or an amino acid sequence with 95-99% identity thereto; and a heavy chain variable region of SEQ ID NO: 680, or an amino acid sequence with 95-99% identity thereto; and (ii) a linker of SEQ ID NO:53. 
    29. The method of claim 26, wherein: (a) the CD19 CAR comprises the amino acid sequence of SEQ ID NO: 32, or an amino acid sequence with at least 95% identity thereto; and (b) the CD22 CAR comprises the light chain variable region of SEQ ID NO: 690 or an amino acid sequence with 95-99% identity thereto; and a heavy chain variable region of SEQ ID NO: 680, or an amino acid sequence with 95-99% identity thereto; and a linker of SEQ ID NO:53. 

    31. The method of claim 26, wherein: (a) the CD19 CAR comprises the amino acid sequence of SEQ ID NO: 58, or an amino acid sequence with at least 95% identity thereto; and (b) the CD22 CAR comprises the light chain variable region of SEQ ID NO: 690 or an amino acid sequence with 95-99% identity thereto; and a heavy chain variable region of SEQ ID NO: 680, or an amino acid sequence with 95-99% identity thereto; and a linker of SEQ ID NO:53. 
    32. The method of claim 26, wherein: (a) the CD19 CAR comprises the amino acid sequence of SEQ ID NO: 58 and (b) the CD22 CAR comprises the light chain variable region of SEQ ID NO: 690, and a heavy chain variable region of SEQ ID NO: 680, and a linker of SEQ ID NO: 53. 
    33. The method of claim 26, wherein the hematologic cancer is chosen from acute leukemia, B-cell acute lymphoid leukemia (BALL), T-cell acute lymphoid leukemia (TALL), small lymphocytic leukemia (SLL), acute lymphoid leukemia (ALL); chronic leukemia, chronic myelogenous leukemia (CML), chronic lymphocytic leukemia (CLL), non-Hodgkin lymphoma, multiple myeloma, or myeloma.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they relate to the same inventive concept and would have been obvious in view of the patented claims which have all of the characteristics of treating a subject having a hematological cancer, comprising administering to the subject an effective number of one or more cells that express a CAR molecule that binds CD22 as instantly claimed. 
prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘086 claims and treat pediatric BALL or adult BALL given that the claims are drawn to treating any hematologic cancer, including BALL, with cells that express the instantly claimed CAR.  Thus given the broad effectiveness of the cells that express the instantly claimed CAR against hematologic cancer, including BALL, one would have been motivated to treat pediatric BALL or adult BALL with cells that express the instantly claimed CAR. 

Conclusion
6.	No claims allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PETER J REDDIG/Primary Examiner, Art Unit 1642